82452: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32353: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82452


Short Caption:HOLMES, JR. (JOHN) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C344683Classification:Criminal Appeal - Fast Track - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn Robert Holmes, Jr.Benjamin R. Saxe
							(Clark County Public Defender)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/09/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


02/09/2021Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.) (SC)21-03894




02/23/2021TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 12/10/19 and 12/17/19. (SC)21-05301




03/22/2021MotionFiled Appellant's Motion for Extension of Time to File Fast Track Statement. (SC)21-08164




03/29/2021Order/ProceduralFiled Order Granting Motion.  Appellant's Fast Track Statement and Appendix due:  April 21, 2021.  (SC)21-08841




04/19/2021Fast Track BriefFiled Appellant's Fast Track Statement. (SC)21-11309




04/19/2021AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1. (SC)21-11311




05/07/2021Notice/IncomingFiled Respondent's Notice of Appearance for John T. Niman. (SC)21-13137




05/07/2021Fast Track BriefFiled Respondent's Fast Track Response. (SC)21-13138




05/07/2021MotionFiled Respondent's Motion to Transmit Jail Calls. (SC)21-13139




05/11/2021Order/ProceduralFiled Order Directing Transmission of Exhibits.  The district court clerk shall have 14 days from the date of this order to transmit to the clerk of this court the "CD of Jail Calls" admitted by the district court at the hearing on January 14, 2021.  (SC)21-13556




05/19/2021Fast Track BriefFiled Appellant's Fast Track Reply. (SC)21-14358




05/19/2021Case Status UpdateFast Track Briefing Completed. (SC)


11/10/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  fn3[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/LS/MG  (SC)21-32353





Combined Case View